DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8+ recite “wherein when the drill bit operates at an increased speed, a drilling mud column in the drill bit increaser jacks up the pistons on the gear sleeve..”.  However, as best understood by the examiner, it is not “when” the drill bit operates as an increased speed that the speed increaser attaches to a well wall, but “when it is desired” to increase a speed of the drill bit, a drilling mud column increased pressure operates the speed increaser in order to attach to a well wall to then increase a speed of the drill bit.  Clarification or correction is required.

The remaining claims are indefinite as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, and 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Marland et al. (US 2016/0084006).  Marland et al. disclose a drill bit speed increaser for increasing speed of a drill bit in a well drilling operation comprising: an upper joint (209 as within 202) for connection with a drilling tool in the well drilling operation; a lower joint (209 as within 205) for connection with the drill bit (paragraph 37, also as shown in fig 1 160b as connection to drill bit/BHA151); a gear sleeve (233/223/221); at least three wing plates (227, paragraph 46) arranged on the outer face of the gear sleeve of the drill bit speed increaser at an equal spacing manner (paragraph 46) and closely attached pistons (231 or 229) embedded on the gear sleeve, wherein when t he drill bit operates at an increased speed (as best understood see 112 rejection above, this is when it is “desired” for the drill bit to operate at an increased speed), a drilling mud column in the drill bit speed increaser jacks up the pistons on the by the wing plates are extended and attach to a well wall (as in fig 2B, paragraph 46); wherein each of the at least three wing plates is closely attached to two pistons (231) arranged on the gear sleeve; a sun shaft (271) and planetary gears (211), wherein the upper joint is a planetary gear carrier provide with at least three supporting shafts (213) in an axial direction of the drilling tool, the supporting shafts are sleeved with the planetary gears (fig 2A), and the planetary gears are in internal gearing with a sun shaft gear (215) and the gear sleeve simultaneously, and the sun shaft serves as the lower joint to be connected with the drill bit and drives the drill bit to rotate at an increased speed (paragraphs 55-57, as described lower joint rotates with and may be considered portion of sun shaft); a drilling machine (112, fig 1); a drilling tool (109), a drill bit (116); wherein one end of the drilling tool is connected with the drilling machine (fig 1), and the other end of the drilling tool is connected with the drill bit speed increaser (160a or 160b as in fig 1); the upper joint of the drill bit speed increaser is connected with the drilling tool, and the lower joint of the drill bit speed increaser is connected with the drill bit (fig 1); a thrust bearing (219, as providing some bearing in axial direction) installed on the sun shaft and used to transfer an axial thrust of the upper joint to the drill bit (as shown thrust would be transferred through); the drill bit speed increaser comprises an anti-drop pin (254) arranged on the sun shaft and used to prevent the sun shaft and the drill bit from dropping the drilling tool and the gear sleeve (fig 5, as shown arrangement prevents gear sleeve from dropping from rest of assembly, including drill bit); a sun shaft centralizing bearing (219, as not claimed with thrust bearing above), a .

Allowable Subject Matter
Claims 4-7 and 10 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
                                              
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moore (US 2,701,123) also disclose a planetary gear arrangement for driving a drill string with borehole wall anchoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
2/2/20224